



Exhibit 10.1.3
NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (“Agreement”) is made by and between Capital One
Financial Corporation, a Delaware corporation, on its own behalf and on behalf
of its affiliates and subsidiaries (collectively, “Capital One”) and Michael J.
Wassmer (“You”), and effective as of this 31st day of March, 2017 (“Effective
Date”). In consideration of the Company’s agreement and promise to provide You
with access or continued access to Confidential Information (as defined herein),
access to customer and other business relationships, and specialized training
and opportunities, in addition to Your continued employment with Capital One,
the additional consideration set forth herein, and other mutual promises between
the parties, which You acknowledge to be good and sufficient consideration, it
is agreed as follows:


1.    Covenant Not to Compete.


a.    Legitimate Business Interest. You acknowledge and agree that Capital One
has multiple legitimate business interests in protecting its Confidential
Information and Trade Secrets, as well as its customer and other business
relationships, and that the Non-Competition Covenant set forth in Paragraph 1(c)
is narrowly tailored to protect Capital One’s legitimate business interests.
“Confidential Information’’ means information, knowledge, data, specialized
training, or other information that derives actual or potential value from the
fact that it is not generally known to members of the general public, which
concerns the business or affairs of Capital One or Capital One’s customers.
“Trade Secret” means information, including but not limited to, a model,
formula, pattern, compilation, program, device, method, technique, or process,
that: (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Confidential Information includes, but is not limited to,
Capital One’s Trade Secrets. You acknowledge and agree that Capital One has
taken reasonable measures to preserve the secrecy of its Confidential
Information and Trade Secrets.


b.    Access and Exposure to Confidential Information.    During Your employment
as a senior executive leader at Capital One, including your role as President of
U.S. Card and service as a member of Capital One’s Executive Committee, and
further in consideration for the Non-Competition Covenant set forth in Paragraph
1(c), Capital One has provided or will provide You with Trade Secrets and other
Confidential Information regarding Capital One’s operations, methods, plans
and/or strategies, among other things, which, if not maintained in confidence,
will threaten Capital One’s competitive advantage over those who do not know it
and will cause immediate, substantial and irreparable harm to Capital One’s
business · interests. More specifically, You acknowledge and agree that you have
significant personal knowledge and understanding of some of the most sensitive
and business critical Trade Secrets and Confidential Information that Capital
One possesses, including without limitation information relating to business
strategies and analysis, credit decisions, credit strategies and analysis (which
includes, without limitation, credit policy, modeling, analytics and techniques
for the purpose of customer marketing, selection, underwriting, acquisition and
management), credit risk management, risk management, and customer service
operations. You further acknowledge and agree that the Capital One Trade Secrets
and Confidential Information to which you have been and will be provided access
during your employment is utilized by Capital One throughout its national
business operations such that the non-compete restrictions in Paragraph l(c) are
reasonable and necessary to support Capital One’s legitimate business interests.


c.    Non-Competition Covenant. During the Non-Competition Period (defined
below), You shall not provide to any entity services (i) that are the same as or
substantially similar to those You performed for Capital One during the twenty
four (24) month period prior to Your Termination Date (the “Look-Back Period”),
and (ii) that compete, in the Restricted Area, with any Capital One line of
business for which You performed such services during the Look-Back Period,
regardless of the location from where You are employed or otherwise deliver such
services to any entity. The length of the “Non-Competition Period” varies
depending on whether Your termination of employment is voluntary, or an
involuntary termination with or without Cause (as that term is defined in
Paragraph 2(b)). If Your employment is involuntarily terminated without Cause,
the “Non-Competition Period” is two years from Your Termination Date. If You
terminate your employment voluntarily or your employment is involuntarily
terminated with Cause, the “Non-Competition Period” is five years following Your
Termination Date. “Termination Date” means the date on which Your employment
with Capital One ends, whether voluntarily or involuntarily. The “Restricted
Area” is the geographic area in which a business for which you performed
services during the Look-Back Period conducts business activities as of Your
Termination Date. To illustrate, the Restricted Area for prohibited competition
with the United States credit card, payments, auto lending, home loans, retail
and direct banking, unsecured personal lending or other national consumer
lending and financial services businesses is the United States, based on the
scope of such Capital One businesses through the United States. Further, if You
are prohibited by this Covenant from providing services in Canada or the United
Kingdom, as applicable, such prohibition on services competing in those
countries is limited to one year from Your Termination Date, regardless of the
first sentence of the covenant. You acknowledge and agree that, in light of
Capital One’s nation-wide business activities and Your work





--------------------------------------------------------------------------------





on such nation-wide activities, this geographic scope is narrowly tailored to
protect Capital One’s legitimate business interests.


2.    Payments during Non-Competition Period.


a.    Calculation of Incentive Payment. Subject to Paragraphs 2(b), 4, 8, and10,
and in consideration for the Non-Competition Covenant set forth in Paragraph
1(c), Capital One shall (i) pay You fifteen (15) percent of Your Target Total
Compensation for each eligible year of the first and second years of Your Non­
Competition Period (each such payment, an “Initial Annual Incentive Payment”),
(ii) pay You twenty (20) percent of Your Target Total Compensation for each
eligible year of the third through fifth years of Your Non-Competition Period
(each such payment, an “Additional Annual Incentive Payment”), and (iii) if you
are eligible and elect to continue Your health insurance coverage with Capital
One’s plans under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), directly pay the COBRA administrator on Your behalf an amount equal to
the employer portion of Your health care premium payments, along with the 2%
administrative fee, for continued health insurance coverage under COBRA at the
level of coverage in effect at Your Termination Date for a period not to exceed
eighteen (18) month s from Your Termination Date (collectively the “Incentive
Payment”). You will not be eligible for these health insurance premium payments
if you fail to enroll in COBRA or if you become eligible to receive, or begin
receiving, health care coverage from another employer or party. If Your
employment is terminated by Capital One for any reason other than Your death,
Disability or for Cause, one-half of the aggregate Initial Annual Incentive
Payments for years one and two of the Non-Competition Period (but in no event
more than the amount specified in Treasury Regulation section
l.409A-l(b)(9)(iii)(A) as of the Termination Date) shall be paid to You in a
lump sum within 30 days following the end of the second year of the
Non-Competition Period, and the balance of such aggregate Initial Annual
Incentive Payments for years one and two of the Non-Competition Period shall be
paid to You in a lump sum within 60 days following Your Termination Date.
Further, if Your employment is terminated by Capital One for any reason other
than Your death, Disability or for Cause, the Additional Annual Incentive
Payments for each eligible year of the third through fifth years of the
Non-Competition Period shall be paid to You in a lump sum within 30 days of the
respective third, fourth and fifth anniversaries of Your Termination Date;
provided that in no event shall such Additional Annual Incentive Payments (for
years three, four and five) offset any amounts payable to You pursuant to any
severance plan or arrangement of Capital One (including, without limitation, the
Capital One Financial Corporation Associate Severance Plan). If You voluntarily
terminate Your employment with Capital One, and are eligible to receive an
Initial Annual Incentive Payment for the second year of Your Non-Competition
Period and Additional Annual Incentive Payments for the third through fifth
years of Your Non-Competition Period, subject to Paragraphs 2(b), 4, 8 and 10,
the Initial Annual Incentive Payment for year two of the Non-Competition Period
shall be paid to You in a lump sum within 30 days following the second
anniversary of Your Termination Date, and the Additional Annual Incentive
Payments for each eligible year of the third through fifth years of the
Non-Competition Period shall be paid to You in a lump sum within 30 days of the
respective third, fourth and fifth anniversaries of Your Termination Date.
Capital One reserves the right to withhold from such amounts all applicable
international, federal, state and local taxes. “Target Total Compensation” shall
mean the cash value of all target amounts designated as being part of Your
annual compensation by the Company in the most recent Total Compensation
Statement (or any similar document setting fo1ih Your total annual compensation)
for the Performance Year in which Your Termination Date occurs. Target Total
Compensation shall not include retention awards, spot bonus awards, sign-on
bonuses, special equity awards, the value of Company provided benefits, pay
associated with perquisites or relocation, and other bonuses and incentives not
communicated as part of Your target total annual compensation as set forth in
Your Total Compensation Statement. “Performance Year” shall mean the 12-month
period of time over which Your Target Total Compensation is calculated, as
designated by the Company.


b.    Criteria for Incentive Payment. Except as provided in Paragraphs 4, 8 and
10, and subject to this Paragraph 2(b), if Your employment is terminated by
Capital One for any reason other than Your death, Disability or for Cause, You
shall receive an Incentive Payment for each eligible year of Your Non­
Competition Period. Except as provided in Paragraphs 4, 8 and 10, and subject to
this Paragraph 2(b), if You voluntarily terminate your employment with Capital
One for any reason, You shall receive an Initial Annual Incentive Payment only
for the second year of Your Non-Competition Period, and shall receive Additional
Annual Incentive Payments for the third, fourth and fifth years of Your
Non-Competition Period. Your receipt of any portion of the Incentive Payment is
expressly conditioned on Your full compliance with all of the terms of this
Agreement. If, and to the extent that, You otherwise are entitled to receive any
severance-type payments during the Non-Competition Period under any separate
plan, arrangement or agreement (such as an employment agreement or a severance
plan, arrangement or agreement) then to the extent provided for under such plan,
arrangement or agreement, the Initial Annual Incentive Payments (for years one
and two of the Non-Competition Period) under this Agreement shall offset amounts
payable under such separate plan, arrangement or agreement, except as otherwise
specifically provided herein; provided, however, that no benefits will be
payable under this Agreement if benefits are payable to you under a Change of
Control Employment Agreement, if applicable. “Cause” means (i) a material breach
of any of the provisions of this Agreement; (ii) willful and serious misconduct
in the performance of Your duties including, without limitation, theft,
falsification of documents, mistreatment of other employees, violence, drug or
alcohol abuse in the workplace, conduct that violates Capital One’s policies
against discrimination and/or harassment, and serious acts of insubordination;
(iii) a material or repeated violation of any code of conduct, business,
compliance, or risk policy or standard of ethics generally applicable to all
associates or to associates of Your level at Capital One; (iv) failure to
substantially perform Your





--------------------------------------------------------------------------------





duties as an employee of Capital One (other than as a result of physical or
mental illness or injury), and Your continued failure to substantially perform,
as determined by Capital One, for at least thirty (30) days after written demand
from Capital One for substantial performance that specifically identifies the
manner in which Capital One expects You to improve Your performance; or (v)
conviction of a felony, or other serious crime involving moral turpitude or
breaches of the duties of honesty, fiduciary duty, and/or good faith.
“Disability” means Your inability to perform the essential functions of Your
position due to a medically determinable physical or mental impairment which
continues for a period of at least 6 consecutive months or for more than 180
days out of any consecutive 360 day period.


c.    Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Incentive Payments, pursuant to this Paragraph 2, to the extent of
payments made from Your Termination Date through March 15 of the calendar year
following such Termination Date, are intended to constitute separate payments
for purposes of Section l.409A-2(b)(2) of the Treasury Regulations and thus are
payable pursuant to the “short-term deferral” rule set forth in Section
l.409A-l(b)(4) of the Treasury Regulations. To the extent such severance
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section l.409A-l(b)(9)(iii) of the Treasury
Regulations to the maximum extent permitted by said provision, with any excess
amount being regarded as subject to the distribution requirements of Section
409A(a)(2)(A) of the Internal Revenue Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payment be delayed
until six (6) months after separation from service if you are a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.


3.    Consideration. As additional consideration for executing this Agreement,
You shall receive one thousand dollars ($1000.00), less applicable tax
withholdings, which amount shall be paid as soon as practicable after You return
a signed copy of this Agreement to Capital One.


4.    Waiver of Non-Competition Covenant. At its sole election, Capital One may
waive the Non-Competition Covenant set forth in Paragraph 1(c) in whole or in
part if it determines that its enforcement is not required to protect its
legitimate business interests. Any and all such waivers shall be in writing.
Capital One will advise you in writing if it determines that a waiver is
appropriate either during your employment or no later than thirty (30) days
following Your Termination Date. You shall not receive the Initial or Additional
Annual Incentive Payments for any time period of the Non-Competition Period in
which Capital One waives the Non-Competition Covenant in whole or in part.


5.    Compliance Information and Review. During the Non-Competition Period, You
agree to notify Capital One in writing of the identity of any prospective
employer or business opportunity on whose behalf you intend to perform services
during the Non-Competition Period, together with a brief description of your
intended functions, prior to accepting such employment or business opportunity.
From time to time during the Non­Competition Period, Capital One may also
request information from you to permit it to determine whether You are otherwise
in compliance with this Agreement. You agree to provide timely, complete and
accurate information responsive to all such requests within five (5) business
days after receiving such a request. You also hereby authorize Capital One to
contact Your future employers and other persons and entities with whom You
engage in any business relationship during the Non-Competition Period to confirm
Your compliance with this Agreement, or to communicate your obligations under
this Agreement.


6.    Reasonableness. You acknowledge that the restrictions set forth in this
Agreement are necessary and reasonable to protect Capital One’s legitimate
business interests, most notably safeguarding its Confidential Information and
Trade Secrets, and protecting its business relationships. You agree that, if
Your employment with Capital One terminates, You will be able to earn a
IiveliJ1ood without violating this Agreement, including, without l imitation,
the Non-Competition Covenant set forth in Paragraph I(c). You further
acknowledge and agree that the Non-Competition Covenant is reasonable in all
respects, including duration, restricted area, and scope of activity. It is the
intent of the parties that the provisions of Paragraph l(c) shall be enforced to
the fullest extent permissible under applicable law. You acknowledge and agree
that you have had an opportunity to retain sophisticated legal counsel, and have
meaningfully participated, in the negotiation and drafting of this Agreement,
including these post­-employment restrictions.


7.    Irreparable Harm; Injunctive Relief. You acknowledge and agree that Your
violation of any provision of this Agreement will cause immediate, substantial
and irreparable harm to Capital One which cannot be adequately redressed by
monetary damages alone. In the event of Your violation or threatened violation
of any provision of this Agreement, You agree that Capital One, without limiting
any other legal or equitable remedies available to it, shall be entitled to
equitable relief, including, without Limitation, temporary, preliminary and
permanent injunctive relief, return of property, and specific performance, from
any court of competent jurisdiction, as provided in Paragraph 13.


8.    Repayment of Consideration; Attorneys’ Fees and Costs. You understand and
agree that any actual or threatened action by you in violation of this Agreement
shall void Capital One’s obligations to You for any Incentive Payment or





--------------------------------------------------------------------------------





other consideration provided for under this Agreement and shall require that You
immediately forfeit or repay, as the case may be, all amounts paid to You under
this Agreement, in addition to any other damages or relief to which Capital One
may be entitled. If You breach this Agreement, then You shall pay to Capital One
all of its costs and expenses, including without limitation reasonable
attorneys’ fees, incurred by Capital One in successfully enforcing the terms of
this Agreement.


9.    Employment At Will. You and Capital One acknowledge that You are, or will
be, employed by Capital One as an “at will” employee. Nothing in this Agreement
shall be construed to create a contract of employment or modify Your employment
“at will” status.


10.    Court’s Right to Modify Restriction. The parties agree that if at the
time enforcement is sought, a court of competent jurisdiction adjudges any terms
of any provision of this Agreement to be void, invalid, or unenforceable,
including without limitation portions of the Non-Competition Covenant contained
in Paragraph 1(c) above, such court may modify or reform such provision so that
it is enforceable to the fullest extent permitted by applicable law, or if such
modification or reformation is not possible, shall sever the unenforceable
portion of the provision, and enforce the remaining provisions of the Agreement,
which shall remain in full force and effect. If a court of competent
jurisdiction determines that the Non-Competition Covenant is void, invalid, or
unenforceable, or if it amends or severs it, Capital One shall have no
obligation to make the Incentive Payment described in Paragraph 2(a) during any
period in which the court determines that the Non-Competition Covenant shall not
be in full effect.


11.    Successors and Assigns. The rights and obligations under this Agreement
are personal to You and cannot be assigned to any party. This Agreement and all
promises made herein shall survive the execution of this Agreement and shall be
binding upon and inure to the benefit of Capital One’s successors and assigns
without further consent.


12.    Choice of Law. To ensure uniformity of the enforcement of this Agreement,
which imposes restrictions on competitive activity throughout the United States
based on Capital One’s national business operations and to promote their mutual
business goals, the parties agree that this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, the state of
incorporation of Capital One and where it conducts substantial business
operations, without regard to its principles of conflicts of law.


13.    Personal Jurisdiction/Venue. Capital One and You hereby consent and
submit to the personal jurisdiction and venue of any state or federal court
located in Delaware or Virginia for resolution of any and all claims, causes of
action or disputes arising out of or related to this Agreement.


14.    Entire Agreement; Integration. This Agreement represents the entire
agreement between the parties relating to restrictions placed upon You with
respect to providing services (i) that are the same as or substantially similar
to those You performed for Capital One during the Look-Back Period, and (ii)
that compete with any business for which You performed such services during the
Look-Back Period. This Agreement supersedes any and all prior agreements,
arrangements and understandings, either oral or written, with respect to such
restrictions between Capital One and You, as of the Effective Date. This
Agreement does not supersede, but rather supplements, any written policies of
Capital One generally applicable to employees of Capital One respecting the
treatment of Confidential Information and Work Product and any Change of Control
Employment Agreement or other severance plan, arrangement or agreement
applicable to You. This Agreement may be modified only by a writing signed by
the party to be bound.


15.    Notices. All requests, notices and other communications required or
permitted to be given under this Agreement shall be in writing. Delivery thereof
shall be deemed to have been made when such notice shall have been either (i)
duly mailed by first-class mail, postage prepaid, return receipt requested, or
any comparable or superior postal or air courier service then in effect, or (ii)
transmitted by hand delivery, telegram, telex, telecopier or facsimile
transmission, to the party entitled to receive the same at the address indicated
below or at such other address as such party shall have specified by written
notice to the other party hereto given in accordance herewith or, if you are
still employed by Capital One, at your interoffice address or electronic mail
address at Capital One:


If to you:


To the most recent address on record with Capital One.


If to Capital One:


Non-Competition Program Administrator
Capital One Financial Corporation
15000 Capital One Drive Richmond, Virginia 23238





--------------------------------------------------------------------------------







16.    Headings. The headings in this Agreement are included for convenience
only and shall not constitute a part of the Agreement nor shall they affect its
meaning, construction or effect.


17.    Consultation with Counsel. You are advised and encouraged to consult with
independent legal counsel before executing this Agreement.


THE PARTIES have read this Agreement, understand it, and accept all of its
terms:


Employee
 
Capital One Financial Corporation
/s/ Michael J. Wassmer
 
/s/ Jory A. Berson
Signature
 
Signature
 
 
 
President, Card
 
Jory A. Berson
Title
 
Chief Human Resources Officer
 
 
 
Michael Wassmer
 
 
Print Name
 
 
 
 
 
 
 
 
Employee ID (six digit, i.e. 123123)
 
 






